OPINION
By THE COURT.
This is an appeal on questions of law from a decree of the Common Pleas Court reversing an order of the State Fire Marshal directing the appellee to tear down and remove certain buildings from the premises of the appellees because said order was arbitrary, unreasonable and an abuse of discretion. The order further provided that the defendantsappellees in the Common Pleas Court, appellants here, grant to the plaintiffs-appellants, appellees here, a reasonable length of time to make repairs to the buildings in question in compliance with the defects found by the State Fire Marshal.
Three errors are assigned, all of which are based upon the claim that the order of the Common Pleas Court is not supported by the facts and the law, and that the court erred in holding that the Fire Marshal had abused his discretion in making the order from which the appeal was taken to the Common Pleas Court.
Upon an examination of the record it is our judgment that the Common Pleas Court acted within its authority in the light of the procedure set forth in Farrand v. State Medical *143Board, 151 Oh St 222, and that the errors assigned here are not established.
We affirm the judgment on the opinion of Judge Clifford in the Common Pleas Court.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.